325 F.2d 435
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.KEN LEE, INC., Respondent.
No. 20492.
United States Court of Appeals Fifth Circuit.
Dec. 26, 1963.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Gary Green, N.L.R.B., Washington, D.C., Arnold Ordman, Gen. Counsel, Allison W. Brown, Jr., Atty., N.L.R.B., for petitioner.
Frank A. Constangy, Fred Elarbee, Jr., Atlanta, Ga., Constangy & Prowell, Atlanta, Ga., for respondent.
Before RIVES and CAMERON, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
The Board's findings of fact are supported by substantial evidence on the record as a whole.  We agree with its conclusions of law.  The Board's order is therefore


2
Enforced.